          Case 1:17-cv-01092-DLF Document 27 Filed 12/07/18 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA,              )
                                        )               Case No. 1:17-cv-01092
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 ROBERTO TOSO; and                      )
 MARCELA SALMAN TOSO.                   )
                                        )
          Defendants.                   )
 _______________________________________)

                 UNITED STATES’ MOTION FOR DEFAULT JUDGMENT

       The United States moves for default judgment under Fed. R. Civ. P. 55(b) against

defendants Roberto Toso and Marcela Salman Toso. Both defendants failed to answer or

otherwise defend this action despite waiving service of the summons and complaint.

       Roberto Toso is indebted to the United States for a sum certain of $472,954.02 as of

August 13, 2018, with interest and penalties that have accrued and will continue to accrue by

statute until paid. Marcela Salman Toso is indebted to the United States for a sum certain of

$474,273.28 as of August 13, 2018, with interest and penalties that have accrued and will

continue to accrue by statute until paid.

       Accordingly, the United States requests that the Clerk enter judgment against Roberto

Toso and Marcela Salman Toso for those amounts. In support of this motion, the United States

has attached a memorandum of points and authorities, a proposed order, Declaration of Nancy

Beasley, Declaration of Sean P. O’Donnell, and Exhibits A through D.

//

//

// (Continued)
        Case 1:17-cv-01092-DLF Document 27 Filed 12/07/18 Page 2 of 3



Date: December 7, 2018                   RICHARD E. ZUCKERMAN
                                         Principal Deputy Assistant Attorney General

                                   By:   /s/ Sean P. O’Donnell
                                         SEAN P. O’DONNELL
                                         Trial Attorney, Tax Division
                                         U.S. Department of Justice
                                         P.O. Box 227
                                         Washington, D.C. 20044
                                         Telephone: (202) 514-9641
                                         Facsimile: (202) 514-6866
                                         Sean.P.ODonnell@usdoj.gov
          Case 1:17-cv-01092-DLF Document 27 Filed 12/07/18 Page 3 of 3



                                CERTIFICATE OF SERVICE

        I certify that on December 7, 2018, I electronically filed this motion, memorandum of
points and authorities, declaration, exhibits, and proposed order with the Clerk of Court using the
CM/ECF system, which will send notification of such filing to all registered CM/ECF
participants. I also certify that on the same date I have mailed the document by United States
Postal Service to the following non-CM/ECF participants:

Robert Schwartz
53 Cardinal Ave.
P.O. Box 2369
Westfield, NJ 07091-2369
(908) 233-6800 ext. 2395
rschwartz@lindabury.com
Counsel for Roberto and Marcela Toso


                                             /s/ Sean P. O’Donnell
                                             SEAN P. O’DONNELL
                                             Trial Attorney
